Response to Arguments
Applicant’s arguments, see pg. 10, filed 2-24-2021, with respect to specification and claim objections have been fully considered and are persuasive.  The objections have been withdrawn. 
Applicant’s arguments, see pg. 11-13, filed 2-24-2021, with respect to the 103 rejection(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Goldberg et al (US 2008/0183648 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-7, 9-12, 14-21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Drevo et al (US 20160132787) in view of Goldberg et al (US 2008/0183648 A1)
21. (New) Drevo disclose a machine learning-based system comprising (See e.g. abstract): 
a number of tuning worker machines to operate in parallel to set a tuning operation for tuning hyperparameters of an external model based on one or more tuning parameters of a tuning work request (See e.g. Fig. 1-104a, [0009]-[0010] on worker nodes, [0057] on hyperparameter, [0018] on acquisition/objective function, [0066] on parallel/simultaneous training); and 
tuning sources to: 
generate a plurality of first hyperparameter values for the hyperparameters of the external model based on the tuning operation (See e.g. Fig. 4-402 on initial models; [0057] on hyperparameter tuning strategy); 
cause the number of tuning worker machines to return the plurality of first hyperparameter values for the hyperparameters of the external model as a response to the tuning work request (See e.g. Fig. 4A-430 on training models, Fig. 4-414 and [0115] on returning highest performing model (i.e. model with highest forming hyperparameter values).  
Goldberg disclose generate, in response to a status request corresponding to a partially complete tuning work request, a surrogate model to test an efficacy of second hyperparameter values generated before the status request (See e.g. abstract on surrogate fitness function, partial solution; [0033], [0040] on using surrogate to rank partial/completed solutions).
Goldberg also disclose surrogate function is a cheap, less computationally expensive evaluation scheme (See e.g. [0033])
As such, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a surrogate model with predictable result.  

2. (Currently Amended) Drevo disclose The machine learning-based system of claim 21, wherein the plurality of tuning worker machines are to: test an efficacy of each of the plurality of first hyperparameter values for the hyperparameters of the external model; and identify a subset of the plurality of first hyperparameter values based on the testing to return as the response to the tuning work request (See e.g. Fig. 4-410-414, [0115] on returning highest performing model (i.e. model with highest forming hyperparameter values).

3. (Currently Amended) Drevo disclose The machine learning-based system of claim 21, wherein the tuning sources include one of a machine learning-based optimization source and a Bayesian-based optimization source (See e.g. [0034]).

4. (Currently Amended) Drevo disclose The machine learning-based system of claim 21, wherein ones of the plurality of tuning worker machines is-are implemented by computers or computing servers that 

5. (Currently Amended) Goldberg disclose The machine learning-based system of claim 21, wherein the plurality of tuning worker machines are to test the efficacy of the second hyperparameter values of the surrogate model against  at least one objective function of the external model (See e.g. abstract, [0040] on surrogate fitness function).  
Goldberg disclose The machine learning-based system of claim 21, wherein the number of tuning worker machines are to:  estimate a structure of the external model based on at least one or more objective functions of the external model; and generate the surrogate model utilizing at least one of the tuning sources (See e.g. abstract, [0040] on surrogate fitness function).  

7. (Currently Amended) Drevo disclose the machine learning-based system of claim 21, further including an application programming interface to operably interface with the number of tuning worker machines to configure the tuning work request (See e.g. [0156] on API).

9. (Currently Amended) Drevo disclose the machine learning-based system of claim 21, wherein: the external model includes a machine learning model (See e.g. [0034]); and HANLEY, FLIGHT & ZIMMERMAN, LLCPage 4 of 14the tuning work request indicates hyperparameters to be tuned for the machine learning model and one or more tuning constraints defining one or more tuning parameters that constrain one or more tuning operations when tuning the hyperparameters (See e.g. [0057] on tuning strategy, performance metric/constraints).

10. (Currently Amended) Drevo disclose the machine learning-based system of claim 9, wherein the one or more tuning constraints include: (i) a tuning budget that limits a number of tuning operations of the  number of tuning worker machines against the hyperparameters of the machine learning model (See e.g. [0057] on tuning budget), and (ii) bounded data that identifies a maximum value and minimum value for ones of the hyperparameters, the bounded data to  limit discoverable values for the ones of the hyperparameters during the one or more tuning operations (See e.g. [0057] on maximum value).
  

Drevo disclose the machine learning-based system of claim 21, wherein the tuning sources are to: execute the tuning work request to tune the hyperparameters of the external model based on an estimated time of completion; obtain an intervening tuning work request corresponding to a tuning work request that is received at a time during the execution of the tuning work request before the estimated time of completion of the tuning work request; and in response to obtaining the intervening tuning work request,  automatically switch between the tuning sources to expedite an evaluation of  third hyperparameter values generated before the estimated time of completion (See e.g. [0057] on use priority level to prioritize multiple pending runs).

12. (Currently Amended) Drevo disclose the machine learning-based system of claim 21, wherein in response to returning the plurality of first hyperparameter values, the tuning sources are to improve an effectiveness of the external model by tuning the external model using one or more of the plurality of first hyperparameter values (See e.g. Fig. 4-410-414, [0115] on returning highest performing model (i.e. model with highest forming hyperparameter values)).

Claims 14-21, 23 are drawn to claims above and are rejected for the same reasons.

Claim Rejections - 35 USC § 103
Claims 8, 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Drevo et al (US 20160132787) in view of Goldberg et al (US 2008/0183648 A1), and further in view of Gibiansky et al (US 20160110657)
8. Gibiansky disclose parameter optimization (thereby same field of endeavor) and explicitly disclose  the machine learning-based system of claim 21, further including an asynchronous work queue to store a plurality of tuning work requests accessible by the number of tuning worker machines for asynchronous processing (See e.g. [0117]-[0118] on 
 Gibiansky also disclose model update can be done either synchronously or asynchronously, and that asynchronous update is preferred (See e.g. [0117]-[0118]).
As such, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate asynchronous processing.  

22. Drevo disclose distributed implementation.  However, Drevo fail to explicitly disclose the machine learning-based system of claim 21, wherein the tuning sources are to generate, in response to a tuning worker machine of the number of tuning worker machinesHANLEY, FLIGHT & ZIMMERMAN, LLCPage 8 of 14 failing, the plurality of first hyperparameter values for the hyperparameters of the external model based on partial information from a subset of the number of tuning worker machines that remain operable (Examiner Note: in view of spec [0051], such limitation is drawn to asynchronous implementation1).
Gibiansky disclose parameter optimization (thereby same field of endeavor) and explicitly disclose operate asynchronously to perform disparate tuning operations, and an asynchronous queue that enable asynchronous tuning operations by the plurality of queue worker machines (See e.g. [0117]-[0118]).
Gibiansky also disclose model update can be done either synchronously or asynchronously, and that asynchronous update is preferred (See e.g. [0117]-[0118]).
As such, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate asynchronous processing.  

Claim 24 is drawn to claim 22 above and is rejected for the same reasons.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
Jin et al (“US 7363281 B2) also disclose surrogate model (See e.g. C1L40-60)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUT WONG whose telephone number is (571)270-1123.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUT WONG/
Primary Examiner, Art Unit 2129



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0051] At least a second technical benefit of the asynchronous implementation of the plurality of disparate, optimization work machines includes minimizing or mitigating an effect of a failed optimization work machine. That is, even if one or more of the optimization work machines fails, a system implementing the method 200 may function to provide a suggestion to an optimization work request based on partial information from the remaining active and/or operable optimization work machines.